       Case:4:19-cv-00892-HSG
       Case  19-17501, 11/19/2020, ID: 11899505,
                                Document         DktEntry:
                                           299 Filed       118, Page
                                                     11/17/20   Page 11 of
                                                                        of 11

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                  November 17, 2020


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: Donald J. Trump, President of the United States, et al.
          v. Sierra Club, et al.
          No. 20-685
          (Your No. 19-17501, 19-17502, 20-15044)


Dear Clerk:

     The petition for a writ of certiorari in the above entitled case was filed on
November 17, 2020 and placed on the docket November 17, 2020 as No. 20-685.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Jacob A. Levitan
                                        Case Analyst
